DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5-26-2022 have been fully considered but they are not persuasive.           The rejection of claims 1-15 and newly added claims 16-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the rejection explained below.          The rejection of claims 1-15 and newly added claims 16-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because of the rejection explained below.         The rejection of claims 1-15 and newly added claims 16-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because of the rejection explained below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.          Claims 1- 20 contains subject matter of a particle size uniformity which is not described in the specification to convey what a particle size uniformity entails and how to evaluate what that number means
Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1- 20 are rejected because the specification does not teach the range of allowed for a particle size uniformity. It is unclear what the numbers mean. It is unclear in regard to the claims if 0.25-0.45 is better or worse than 0.4-0.6 or vice versa.  It is unclear what the upper and lower range consists of.
        There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims: [“the first negative electrode active material…has a particle size uniformity of from 0.4 to 0.6, … the second negative electrode active material…has a particle size uniformity of from 0.25 to 0.45.”];
The state of the prior art: [the examiner cannot find any discussion of what a particle size uniformity consists of and what the range of a particle size uniformity means];
The level of one of ordinary skill: one of ordinary skill in the art does not know what signifies a particle size uniformity and how to evaluate what that number means];
The level of predictability in the art: “[one cannot predict this parameter and how to evaluate the parameter cited in the claims];
The amount of direction provided by the inventor: [the inventor gives no direction on how to evaluate a particle size uniformity number];
The existence of working examples; [the working examples only show using a first negative electrode active material and a second negative electrode active material already having the particle size uniformity calculated by some means or Formula in which no discussion of how to evaluate what the number means]; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: [There would be a massive amount of experimentation to figure out if each of the layers comprising graphite contains particle size uniformity parameters].
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The specification does not provide direction on how to calculate, measure or understand what “a particle size uniformity” parameter entails.  At the time of filing, the state of the art was such that this parameter is not taught.               The specification on [0040] states that the particle size uniformity characterizes a discrete extent of all particles in the negative electrode active material that has a particle size deviated from the volume distribution particle size Dv50 and can reflect the uniformity of the particle size distribution of the negative electrode active material. The claims do not contain the volume distribution particle size Dv50 to use as a target.            The specification in [0042] states that the negative electrode active material may have a particle size uniformity of 0.43 to 0.58, from 0.47 to 0.6, from 0.47 to 0.55, from 0.51 to 0.58 and the like. In some preferred embodiments,… from 0.45 to 0.6; more preferably from 0.5 to 0.57. Claims 1 and 14 claim “the first negative electrode active material…has a particle size uniformity of from 0.4 to 0.6”.           Thus, the disclosed parameter of “a particle size uniformity of from 0.4 to 0.6” or a particle size uniformity of 0.25 to 0.45” does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claim(s). 
Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claims 1 and 14 are rejected because it is unclear what a specified particle size uniformity consists of, ranges of a particle size uniformity known in the art and how to evaluate what that number means.  The term “particle size uniformity” leaves one of ordinary skill in the art in doubt as to the meaning of technical feature to which it refers.  It is not clear what technical feature does the corresponding particle size uniformity ranges represent.  This makes the claims vague and indefinite.                          Claim 9 is rejected because it is unclear what the range of the volume distribution particle size Dv90 encompasses for the particle size distribution equation (Dv90-Dv10)/Dv50 when the volume distribution particle size Dv10, Dv50 and Dv99 ranges are not cited.  The claim should cite therefore “wherein the first negative electrode active material comprises the following (1)-(4) and optionally further comprises the following (5)-(6)”.            Claim 10 is rejected because it is unclear what the range of the volume distribution particle size Dv90 encompasses for the particle size distribution equation (Dv90-Dv10)/Dv50 when the volume distribution particle size Dv10, Dv50 and Dv99 ranges are not cited.  The claim should cite therefore “wherein the second negative electrode active material comprises the following (1)-(4) and optionally further comprises the following (5)-(6)”.                                                                                                          Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727